Title: To Thomas Jefferson from F. D. J. Calais, 27 December 1805
From: Calais, F. D. J.
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Nashville, Tenessee, December 27th 1805.
                  
                  N’étant qu’un Simple individu, et N’ayant pas encore l’honneur d’être Citoyen des Etats unis; je ne prendrais pas la liberté d’adresser une Lettre à Votre Excellence Si je N’espérais que L’importance du Sujet que j’ai à traiter Me Servira d’Excuse.
                  J’ai trouvé L’Art de Naviguer dans les Airs.
                  je suis français, et je devais l’hommage de Mon importante découverte à Ma patrie. j’ai rempli Ce devoir, lorsque le 18. juin 1799, j’ai offert au directoire Executif français de Construire un Vaisseau Aérien de 300 pieds de long sur 100 pieds de Diamètre, lequel Vaisseau Aérien S’enleverait de lui même, porterait 100 hommes et que je dirigerais dans les Airs en partant d’un point donné pour Me rendre à un autre point donné. je demandais au directoire Executif de la République française, qu’il Me soit fourni les Matériaux et ouvriers Nécessaires pour la Confection de Ma Machine; et j’offrais Ma tête pour Caution de Son Exécution et Parfaitte réussite. le directoire Exécutif français r’envoya L’Examen de Mon projet à Son Ministre de L’intérieur: Ce Ministre Me reçut avec le souris dédaigneux d’un homme qui Croyait la Chose impossible; Cependant il Me dit qu’il Nommerait une Commission Composé d’Artistes qui seraient Chargés d’Examiner Mon projet; Mais je ne Crus pas devoir Me soumettre à Cette formalité parceque je Craignis d’Etre frustré de l’honneur de Ma découverte.
                  en l’année 1800 le Général Bonaparte S’empara des rènes du Gouvernement français, et je Crus devoir à Mon pays, et à Moi Même de faire une Nouvelle tentative pour l’Etablissement de la Navigation Aérienne; en Consèquence, le 5 May 1802 j’adressai au 1er. Consul de la République française la Même proposition que j’avais faite trois Ans auparavant au directoire Exécutif ... je N’obtient Pas de Réponse!
                  Alors Convaincu qu’il Me Serait extrêmement difficile de faire adopter Mon projet au Gouvernement français, et Croyant avoir rempli Mon devoir envers Mon pays, je quittai la france le 2 juin 1802 pour Me rendre dans les Etats-Unis. depuis Ce temps je Me suis appliqué à L’Etude de la Langue Anglaise; et aujourd’hui j’ose concevoir la pensée et  l’espérance que je serai  par votre Excellence pour établir la Navigation Aérienne dans Votre pays de liberté dont j’Espère devénir un jour un des plus dévoués Citoyens.
                  après la découverte de Messieurs de Montgolfier, les physicians d’Europe S’accordèrent à établir Ce principe: on ne pourra jamais diriger les Ballons, parcequ’il N’y a point dans les Airs de points d’appui. Votre Excellence est trop instruit en physique pour ne pas sentir au premier Coup d’oeil l’absurdité de Cette assertion: il n’y a point dans les Airs de points d’appui. Car si Cela était les oiseaux ne pourraient point s’y diriger. je crois aussi qu’on ne pourra jamais diriger les Ballons; Mais C’est parcequ’ils présentent une Surface égale sur tous les points.
                  Il y a Six ans que je Médite Mon projet. J’ai profondément reflechis Sur toutes les difficultés de son Exécution; et je suis tellement Convaincu de la Certitude de sa réussite que je ne Craindrais point de Me trop avancer en répondant de Son Exécution sur Mon Existence.
                  j’ai l’honneur de soumetre à la décision de Votre Excellence les propositions Suivantes:
                  1o. 
                  je demande qu’il plaise au Gouvernement des Etats-Unis de Me fournir tous les Matériaux et ouvriers Nécessaires à la Confection de Mon Vaisseau Aérien.
                  2o. 
                  je Me Soumets avec plaisir à Ce qu’il Soit établi par le Gouvernement Américain, tel Nombre d’inspecteurs qu’il lui plaira pour Surveiller le bon Emploi des Matériaux Qui Seronts Mis à Ma disposition.
                  3o. 
                  je demande qu’il Soit Nommé et Salarié par le Gouvernement Américain 1. physicien, 1. Mathématicien, 1. Méchanicien, 1. Constructeur de Vaisseau, 1. Charpentier, 1. Navigateur, et 1. Secrétaire; que les Artistes Ci dessus désignés soient Choisis parmi les personnes les plus instruites et formant un Conseil que je puisse Consulter Sur tous les points et toutes les fois que je le Croirai Nécessaire.
                  4. 
                  je M’engage, en Mon propre et privé Nom, et Sur Ma Responsabilité personelle, à produire au Gouvernement Américain, dans le délai de 6 Mois (a Compter du jour, ou les Choses Mentionées dans les 3. premiers articles seront Mises à Ma disposition.) un Vaisseau Aérien, Construit en bois, ayant 300 pieds de Long Sur 100 pieds de diamètre, S’enlevant de lui même et portant 100 hommes. je M’engage à Monter Sur ledit Vaisseau, et à le diriger dans les airs en partant de Washington pour aller à Newyork, (ou tout autre point donné), quelque Soit la direction des Vents.
                  5o. 
                  je demande Qu’il Me Soit assuré, au cas que Ma Machine réussisse, 1o. d’être reconnu Citoyen des Etats-Unis. 2o. une récompense pécuniaire proportionée à l’importance de Ma découverte.
                  Votre Excellence a Sans doute apperçu du premier Coup d’oeil Combien important peut devenir l’établissement de la Navigation Aérienne pour Votre pays: Car, si je Construit et dirige un Vaisseau Aérien, il Sera possible d’en construire et diriger 100; et si je transporte 100 hommes, il Sera possible d’en transporter 10,000.
                  Quoique jeune encore (27. ans) Mon projet N’est point l’Effet de l’Enthousiasme; j’ai appris, autant que possible, à Me Méfier de l’avénir; Mais le principe sur lequel je fond l’Etablissement de la Navigation Aérienne, est tellement Simple dans son exécution, qu’il aurait été infailliblement découvert par tous les phisiciens S’ils N’étaient pas trop accoutumés à la routine de la Science pour Conçevoir une idée Neuve puisée dans la Nature des Choses.
                  Je Supplie Votre Excellence de se rappeller L’infortuné Christophe Colombe, qui, ayant Comme Moi, une idée Naturelle, Claire, Mais Nouvelle fut longtemps Sans pouvoir l’Exécuter.
                  J’ai Cet Espoir, que, Votre Excellence étant en Même temps, un Savant, un Phylosophe et le Chef d’une puissante Nation, daignera dans Cette Circonstance protèger L’établissement de la Navigation Aérienne. 
                  J’ai l’honneur d’être, avec le plus profond respect, de votre Excellence, le très obéissant Serviteur
                  
                     F. D. J. Calais 
                     
                  
               